                                                                                                         ..

 1                                              ORDER
 2          It is hereby ORDERED, ADJUDGED, and DECREED that Case No. 2:19-cv-00288-
 3   MJP and Case No. 2:19-cv-00784;.MJP are consolidated in this Court for all purposes into the
 4
     lower case number, 2:19-cv-00288-MJP.
 5
 6
            DATED�� ,D/1
 7
 8
 9
                                                The Honorable M sha J.Pechman
10                                              UNITED STATES DISTRCT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     STIPULATION AND [PROPOSED] ORDER TO CONSOLIDATE                 KELLER ROHRBACK L.L.P.
     CASES AND REQUEST TO JOIN CLASS ESI AGREEMENT (2:19-                1201 Third Avenue, Suite 3200
                                                                            Seatue, WA 98101-3052
     CV-00288-MJP; 2:19-CV-00784-MJP) - 6                                TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
